772 F.2d 908
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL WILDLIFE FEDERATION, MICHIGAN UNITED CONVERSATIONCLUBS, PETITIONERS,v.U.S. ENVIRONMENTAL PROTECTION AGENCY, WILLIAM RUCKELHAUS,ADMINISTRATOR, RESPONDENT.
NO. 83-3616
United States Court of Appeals, Sixth Circuit.
8/1/85

1
E.P.A.

AFFIRMED
ORDER

2
Upon consideration of the joint motion of the parties to discuss this appeal construed herein as a motion to dismiss pursuant to Rule 42(b), Federal Rules of Appellate Procedure;


3
It is ORDERED that the motion be and it hereby is granted.